Citation Nr: 1018334	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-18 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for left hip trochanteric bursitis with ostopenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 
1967.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, inter alia, granted service connection for 
left hip trochanteric bursitis with ostopenia at a 10 percent 
disability rating.  The Veteran also had perfected an appeal 
of an issue regarding an increased rating for a right foot 
disorder by filing a notice of disagreement (NOD) and 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 
(2009).  In a July 2008 rating decision, the RO increased the 
disability rating for the right foot disorder to 30 percent.  
However, during a hearing before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing) in May 2009, the 
Veteran withdrew his appeal regarding this issue.  38 
U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) 
(2009).  Therefore, it is not in appellate status. 

As alluded to above, the Veteran provided testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in May 2009.  The transcript of the hearing has been 
associated with the claims file and has been reviewed. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Before addressing the merits of the issue currently on 
appeal, Board finds that additional development of the 
evidence is required.
	
First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the RO should send the Veteran a VCAA notice 
letter complying with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  This letter should specifically advise him 
that a downstream disability rating and an effective date 
will be assigned if his claim is granted on the merits.  
Therefore, a remand is required for the RO to issue another 
VCAA letter that is compliant with 38 C.F.R. § 3.159(b)(1) 
and with all legal precedent.

Next, the Veteran has identified private treatment records 
that have not been associated with the claims file.  
Specifically, the Veteran indicated that he currently 
receives treatment for his left hip disorder from B. 
Patterson, M.D.  See May 2009 Travel Board hearing 
transcript.  In this regard, VA's duty to assist pertains to 
obtaining records of the Veteran's relevant VA medical 
treatment.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R.  §§ 3.159(c)(2), (c)(3).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  VA also 
has a duty to make reasonable efforts to obtain relevant 
records, including private records that the claimant 
adequately identifies, and notify the claimant of such 
efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any record 
of treatment for the Veteran's left hip disability would be 
relevant to the Veteran's claim, the RO should make further 
attempts to obtain these records, and, if they no longer 
exist, must make this express declaration to confirm that 
further attempts to obtain them would be futile.  The Veteran 
also has to be apprised of this.

Further, a VA examination is needed to determine the current 
nature, extent, and severity of the Veteran's left hip 
disorder.  The Veteran has complained of worsening symptoms 
that interfere with his daily life, such as recurrent and 
chronic pain, radiating pain to his knees, limping, and 
requirement of a cane to ambulate.  See May 2009 Travel Board 
hearing transcript.  All of these symptoms may be indications 
that his disability has worsened, and an examination is 
needed to determine whether this is the case.  

Moreover, the last examination of the Veteran's left hip was 
in April 2004, over six years ago, and a more current 
examination would be helpful in deciding his appeal, 
especially because he has recently indicated that he is 
experiencing worsening symptoms and there is no indication of 
current symptomatology.  See May 2009 Travel Board hearing 
transcript; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-
month-old exam was too remote in time to adequately support 
the decision in an appeal for an increased rating); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative a VCAA notice letter that 
is compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Specifically, this letter 
should advise the Veteran that a 
downstream disability rating and an 
effective date will be assigned if his 
service-connection claim is granted.

2.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received at VA for his 
service-connected left hip disorder since 
May 2006.  The Veteran should also furnish 
signed authorizations for the release to 
the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical records 
(not already in the claims folder) from 
all sources should be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are 
unsuccessful, VA should inform the Veteran 
of the non-response so that he will have 
an opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159.

3.  Schedule the Veteran for a VA 
orthopedic/neurological examination, by an 
appropriate specialist, to assess the 
current severity of his service-connected 
left hip trochanteric bursitis with 
ostopenia.  The claims folder should be 
made available to the examiner for review 
for the examination, particularly a copy 
of this remand and any pertinent treatment 
and history.  

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examination must include 
range of motion findings.  The examiner is 
asked to identify and describe any current 
symptomatology, including any arthritis 
found and any functional loss associated 
with the left hip disability due to more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, 
pain on pressure or manipulation, and 
muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the left hip, or when, 
for example, the Veteran's symptoms are 
most problematic ("flare-ups").  
If there is no objective evidence of these 
symptoms, the examiner should so state.

If there is evidence of any objective 
neurological abnormality associated with 
the Veteran's service-connected left hip 
disorder, such as radiculopathy or 
sciatica affecting the lower extremities, 
the examiner should identify this 
abnormality and comment on its severity.

Finally, the examiner should indicate the 
effect the Veteran's left hip disorder has 
on his ability to obtain and maintain 
gainful employment.  

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher initial rating. 

4.  Readjudicate the Veteran's claim for 
an initial disability rating in excess of 
10 percent for left hip trochanteric 
bursitis with ostopenia in light of the 
physical examination provided and any 
additional evidence received since the 
supplemental statement of the case (SSOC) 
in September 2006.  If the claim is not 
granted to the Veteran's satisfaction, 
send him and his representative another 
SSOC.  It must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The Veteran and his 
representative should be given an 
opportunity to respond to the SSOC before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


